index numbers 263a 263a control number tam-111938-98 feb internal_revenue_service national_office technical_advice_memorandum district_director taxpayer's name taxpayer's address taxpayer's ein tax_year involved date of conference legend taxpayer state a m issues whether the plants acquired by taxpayer are seeds and young plants acquired for further cultivation or development for purposes of sec_1_162-12 of the income_tax regulations whether sec_263a of the iniernal revenue code applies to any of taxpayer's plants ’ taxpayer has also requested relief under sec_7805 to limit the retroactive application of any adverse conclusion in this technical_advice_memorandum this request will be addressed in a separate technical_advice_memorandum district_director conclusions the following plants acquired by taxpayer are seeds and young plants acquired for further cultivation or development bare root trees balled and burlapped trees bare root shrubs balled and burlapped shrubs b state shrubs bare root rose bushes perennial seedlings perennial cuttings annual seedlings annual cuttings houseplant seedlings and houseplant cuttings thus taxpayer may deduct the acquisition costs of these plants under sec_1_162-12 trees perennials annuals and houseplants that are ready for immediate resale when purchased are not seeds and young plants acquired for further cultivation and development taxpayer is required to capitalize the acquisition costs ofthese plants - because taxpayer has validly elected under sec_263a not to apply sec_263a to plants produced in its business sec_263a does not apply to the following plants bare root trees balled and burlapped trees bare root shrubs balled and burlapped shrubs b state shrubs bare root rose bushes perennial seedlings perennial cuttings annual seedlings annual cuttings houseplant seedlings and houseplant cuttings the sec_263a election does not apply to the trees perennials annuals and houseplants that are ready for immediate resale when purchased as these items are not produced in taxpayer's business but are merely acquired for resale accordingly sec_263a applies to these items facts taxpayer is a state a corporation that is owned more than by members of the m family as defined in sec_447 taxpayer uses a february fiscal_year end and an overall accrual_method of accounting taxpayer operates a nursery and primarily sells growing plants fertilizer pesticides pots and gardening implements to builders landscapers and retail customers in state a taxpayer has annual sales of under dollar_figure and maintains divisional income statements for each of its six retail locations and a complete set of books for the consolidated enterprise for the year at issue taxpayer operated a large greenhouse facility which was used to cultivate raise and care for taxpayer's growing crops taxpayer maintains an extensive nursery staff that has received specific training certifying the employees as nursery professionals taxpayer's employees cultivate raise and care for all of for example taxpayer must provide appropriate amounts taxpayer's growing plants of water ensure that the plants receive proper sunlight protect the plants from disease and pests provide proper nutrients protect the plants from adverse temperatures and generally ensure the growth and sustenance of each plant taxpayer plants most of its district_director growing crops into the containers in which the plants are sold to its customers taxpayer also purchases some plants that are in their ultimate containers and are ready for immediate resale because of the effect of the weather and other natural elements taxpayer is at significant risk with respect to its plants the plants sold by taxpayer to its customers are generally subject_to a guarantee policy that provides a full refund to customers or replacement if the plant dies market demand and price levels for its plants further taxpayer has financial risk with respect to taxpayer purchases most of its plants in various stages of development from the initial grower of the plant although taxpayer grows some plants from cuttings ef its own plants or from seeds taxpayer then cultivates these plants using various methods and sells the plants to its customers as healthy marketable plants the various stages in which a plant may be originated or purchased by taxpayer are described below plants are grown from seeds originally planted by taxpayer plants are purchased as seedling plugs in a seedling tray that can hold up to plants taxpayer plants the seedling plugs into containers and grows them in a greenhouse that is specifically designed for this purpose plants are purchased as cuttings from suppliers or harvested as cuttings from taxpayer's own plants taxpayer plants the cuttings in containers and grows them in a greenhouse that is specifically designed for this purpose plants are purchased bare root and are planted by taxpayer bare root plants are purchased by taxpayer with no soil surrounding the roots and with all feeder roots and branches trimmed off taxpayer purchases these plants from november to february each year when the plants are in a dormant state the plants are sent to taxpayer in bundles or boxes on refrigerated trucks to protect them from heat or cold upon receiving the plants taxpayer examines them for health and damage the-plants are then properly pruned and soaked in vitamin b-1 and fungicide to stimulate root growth and prevent disease after soaking taxpayer plants the bare root material in one of several growing locations to develop a root system and foliage and to grow to a marketable state plants are purchased balled and burlapped and are planted by taxpayer balled and burlapped plants are purchased with a small amount of soil surrounding the roots which are wrapped in burlap when district_director taxpayer purchases the balled and burlapped plants to of the root system has been cut off taxpayer plants balled and burlapped material into containers to develop a root system and foliage and to grow to a marketable state plants are purchased in the container in an unmarketable b state and cultivated to a marketable a state before sale to customers taxpayer typically purchases these plants in the fall and cultivates them throughout the winter for sale beginning in april during this cultivation period the plants are hardened-off acclimated to the local climate and grown to a state that meets taxpayer's quality standards plants are purchased in the container ready for immediate resale‘to customers the majority of these plants are bought and sold by taxpayer after it sells out of its existing stock of plants these purchases and sales generally do not occur until april may and june the plants that taxpayer has on-hand at the end of its fiscal_year are classified as trees shrubs rose bushes perennials annuals or houseplants the growing process for each type of plant is described below trees taxpayer purchases trees in either a bare root state a balled and burlapped state or in various size containers that are reddy for immediate resale categorie sec_4 and above the bare root and balled and burlapped trees are between approximately one to three years old when purchased and take approximately four to six months to properly root and mature shrubs taxpayer purchases shrubs and bushes other than rose bushes in either a bare root state a balled and burlapped state or a b state categorie sec_4 and above these plants are generally one and a half to two years old when purchased and take approximately six months to mature before being sold to customers the revenue_agent states that some shrubs are purchased in the container and are ready for immediate resale to customers category above rose bushes taxpayer purchases all of its rose bushes in bare root form category above the bushes are approximately four to six inches long when purchased taxpayer plants them into containers until they are rooted established and brought to flower this cultivation process takes approximately three months 1yvyiz1l046 district_director perennials taxpayer purchases perennials as seedling plugs or cuttings that are not larger than one inch in length categorie sec_2 and above taxpayer plants the perennials into larger containers and grows the plants in a greenhouse for four to eight weeks before sale to its customers the revenue_agent states that some perennials are purchased in the container and are ready for immediate resale to customers category above annuals taxpayer purchases annuals as seedling plugs or cuttings that are not larger than one inch in length categorie sec_2 and above taxpayer plants the annuals into larger containers and grows them in a greenhouse for six to eight weeks before sale to its customers the revenue_agent states that some annuals are purchased in the container and are ready for immediate resale to customers category above houseplants taxpayer purchases certain houseplants geraniums chrysanthemums miniature roses and azaleas as seedling plugs and cuttings that are planted by taxpayer into larger containers categorie sec_2 and above the growing process for houseplants is similar to that for perennials and annuals all other houseplants are purchased in the container and are ready for immediate resale to customers category above for federal_income_tax purposes taxpayer currently deducts the cost of all its plants including the purchase_price of the plant direct_labor_costs and any overhead costs associated with the plant taxpayer utilizes the straight_line method_of_depreciation in applying alternative_depreciation_system rules to depreciate its fixed assets as required for farmers who deduct the costs of their growing crops taxpayer does not use the crop_method of accounting and pursuant to sec_263a has properly elected not to apply the capitalization provisions of sec_263a to plants produced in a farming_business taxpayer does however inventory unsold items other than its growing plant inventory such as fertilizer pesticides pots and gardening implements and applies the provisions of sec_263a to these unsold items the revenue_agent questions whether taxpayer should be allowed to currently deduct the acquisition costs of all its plants law and analysis sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_2 the revenue_agent has not raised an issue with regard to the cost of seeds that are originally planted by taxpayer category above 4a district_director a provides as follows a farmer who operates a farm for profit is entitled to deduct from gross_income as necessary expenses all amounts actually expended in the carrying on of the f a farmer does not compute income upon the crop business of farming method the cost of seeds and young plants which are purchased for further development and cultivation prior to sale in later years may be deducted as an expense for the year of purchase provided the farmer follows a consistent practice of deducting such costs as an expense from year to year sec_263a provides that in the case of any property to which this section applies the direct costs of the property and the property's proper share of those indirect_costs allocable to the property shall be capitalized a brief historical backgrourid of the tax treatment of inventories and farmers may be helpful in understanding how sec_263a operates in this case beginning in taxpayers who purchased or produced property and sold such property were required to use inventories and an accrual_method of accounting see regulation sec_45 section article and sec_212 article the predecessors to sec_1_471-1 and sec_1_446-1 the internal_revenue_service administratively excepted farmers from these rules farmers were permitted to use the cash_method_of_accounting in addition whether on the cash or an accrual_method farmers were not required and in fact were not permitted to inventory growing crops see eg i t i-1 c b and o d c b however section dollar_figure a -7 the predecessor to sec_1_61-4 did provide that even on the cash_method the deduction of the acquisition_cost of a purchased item as opposed to a grown or raised item was deferred until the year the item was sold commissioner 22_tc_407 the court held that this regulation required a nursery grower to defer the deduction of the acquisition_cost of plants until the year in which the plants were sold even though the nursery grower was permitted to use the cash_method and was not otherwise required to use inventories shortly after stokes was decided the regulations were amended to provide an exception to the purchased item rule under this exception the cost of seeds and young plants purchased for further development and cultivation may be deducted in the year paid see sec_1_162-12 see also sec_1_61-4 in stokes v in the late 1960's congress became concerned with the mismatching of income and expenses inherent in the farming tax rules which required the capitalization of the preproductive_period_expenses of citrus trees in this provision was extended to include almond trees enacted provisions requiring certain farmers to use an accrual_method of accounting and to capitalize preproductive_period_expenses see sec_447 congress excepted in congress in congress enacted sec_278 district_director nursery farmers from the requirements of sec_447 limiting the deductions of certain farming expenses by farm syndicates in addition congress enacted sec_464 also in the service published revrul_76_242 1976_1_cb_132 holding that accrual_method farmers that did not use the crop_method were required to inventory growing crops under this ruling nursery growers and florists would be required to inventory growing trees and growing plants in response to revrul_76_242 congress enacted section of the revenue act of section provides that an accrual_method farmer nursery grower or florist that was not required by sec_447 to capitalize preproductive_period costs could not be required to inventory growing crops the legislative_history of section indicates that congress believed that except as otherwise provided in sec_447 and until céngress had the opportunity to study the matter further farmers including nursery growers should be permitted to use the cash_method_of_accounting and deduct the cost of seeds and young plants purchased in one year which are intended to be sold as farm products in a later year and even if an accrual_method is used to be excepted from the inventory requirements with respect to any growing unharvested crops see h_r rep no 95th cong 2d sess vol c b and s rep no 95th cong 2d sess vol c b in congress repealed sec_278 and the preproductive_period expense capitalization_rules under sec_447 and made farmers as well as other producers and resellers subject_to uniform_capitalization_rules set forth in sec_263a sec_263a provides that in the case of any property to which this section applies the direct costs of the property and the property's proper share of those indirect_costs allocable to the property shall be capitalized sec_263a provides that this section shall apply to real or tangible_personal_property produced_by_the_taxpayer and real or personal_property described in sec_4221 which is acquired by the taxpayer for resale sec_1_263a-2 provides that for purposes of sec_263a produce includes inter alia raise or grow thus any plants that are produced_by_the_taxpayer as well as any plants or other items acquired for resale are within the general rules of sec_263a there are two relevant exceptions to the general rules of sec_263a first sec_263a provides an exception for resellers whose average annual gross_receipts for the 3-taxable year period ending with the taxable_year preceding the current taxable_year do not exceed dollar_figure small_reseller_exception of course the acquisition costs of merchandise purchased for resale must continue to be inventoried even under the small_reseller_exception see sec_1_61-3 and sec_1_471-1 second sec_263a provides an exception for property produced in a farming_business farming district_director exception sec_1_263a-4t a i defines a farming_business to mean a trade_or_business involving the cultivation of land or the raising or harvesting of any agricultural or horticultural commodity examples of farming include the trade_or_business of operating a nursery or sod farm the trade_or_business of merely buying and reselling plants grown or raised by another is not a farming_business because a taxpayer calls itself a farmer does not qualify it for the tax treatment accorded farmers under the code in order to determine whether a taxpayer has properly characterized itself as a in fact cultivating land or farmer it is necessary to ascertain whether the taxpayer is raising and harvesting agricultural or horticultural commodities under the farming exception a taxpayer is generally not required to capitalize costs under sec_263a with respect to property produced in a farming_business if the taxpayer is neither precluded by sec_448 from using the cash_method nor required by sec_447 to use an accrual_method and the property produced is an animal the property produced is a plant with a preproductive_period of two years or less or the property produced is a plant and the taxpayer makes an election under sec_263a the election under sec_263a allows a farmer to deduct the preproductive_period costs of plants with a preproductive_period greater than two years that are produced in a farming_business this election must be made for the taxpayer's first taxable_year in the farming_business once made this election may be revoked only with the consent of the commissioner in date rules under sec_263a for farmers were issued as both temporary and proposed_regulations nurserymen were concerned that the temporary regulations changed the tax treatment of purchased plants and shared their concerns with the service in response to these concerns the service issued announcement 4997_50_irb_61 which assures nurserymen that if they are using the farming exception they are allowed to deduct the cost of seeds and young plants purchased for further development and cultivation even if the plants are partly grown by another person or are grown by the nursery in temporary containers thus under the foregoing rules the deductibility of purchased items is governed in the first instance by sec_1_162-12 under sec_1_162-12 if a farmer does not compute income upon the crop_method the cost of seeds and young plants which are purchased for further development and cultivation prior to sale in later years may be deducted as an expense for the year of purchase provided the farmer follows a consistent practice of deducting such costs as an expense from year to year section did not change this rule on the contrary in enacting section congress intended that this rule would remain in effect until congress provided to the contrary ly9viyzlv4g district_director in congress enacted sec_263a which does provide to the contrary as noted above except as provided in the farming exception sec_263a requires the capitalization of the costs of seeds and young plants as well as the preproductive expenditures of plants thus sec_263a supersedes section moreover by virtue of the priority ordering rules of sec_261 sec_263a may require the capitalization of costs that would otherwise be deductible under sections such as sec_1_162-12 thus the application of these rules to the instant case initially requires a determination under sec_1_162-12 regarding whether the items purchased by taxpayer are seeds and young plants acquired for further development and cultivation the revenue agent's concern is whether the items purchased by taxpayer are young plants and whether they are acquired for further development and cultivation with regard to what is a young plant there is no authority that defines that term for’ purposes of sec_1_162-12 however we interpret the use of young plants in sec_1_162-12 as reinforcing the primary requirement that the plants be acquired for further development and cultivation which is the essence of a farming activity versus a retail activity thus in determining the proper treatment of taxpayer's acquisition costs we will focus primarily on the requirement that the plants be acquired for further development and cultivation this determination must be made with regard to each category of taxpayers plants and with regard to each type of growing process as follows bare root trees bare root trees are between approximately one to three years old when purchased with no soil surrounding the roots and with all feeder roots and branches trimmed off taxpayer purchases these trees from november to february each year when the trees are in a dormant state the trees are sent to taxpayer in bundles or boxes on refrigerated trucks to protect them from heat or cold upon receiving the trees taxpayer examines them for health and damage the trees are then properly pruned and soaked in vitamin b-1 and fungicide to stimulate root growth and prevent disease after soaking taxpayer plants the bare root trees in one of several growing locations to develop a root system and foliage bare root trees take approximately four to six months to properly root and to grow toa marketable state these facts indicate that taxpayer acquired its bare root trees for further development and cultivation balled and burlapped trees balled and burlapped trees are between approximately one to three years old when purchased with a small amount of soil surrounding the roots wrapped in burlap when taxpayer purchases the balled and burlapped trees to of the root system has been cut off taxpayer plants balled and burlapped trees into containers to develop a root system and foliage balled and burlapped trees take approximately four to six months to properly root and to grow to a marketable state these facts indicate that district_director taxpayer acquired its balled and burlapped trees for further development and cultivation trees purchased in containers ready for immediate resale taxpayer purchases trees in the container ready for immediate resale to customers these trees primarily are bought and sold by taxpayer to meet customer demands and to supplement its existing stock of trees thus these trees were ready for immediate resale when acquired and were not further developed or cultivated bare root shrubs bare root shrubs are generally one and a half to two years old when purchased with no soil surrounding the roots and with all feeder roots and branches trimmed off taxpayer purchases these shrubs from november to february each year when the shrubs are in a dormant state the shrubs are sent to taxpayer in bundles or boxes on refrigerated trucks to protect them from heat or cold upon receiving the shrubs taxpayer examines them for health and damage the shrubs are then properly pruned and soaked in vitamin and fungicide to stimulate root growth and prevent disease after soaking taxpayer plants the bare root shrubs in one of several growing locations to develop a root system and foliage bare root shrubs take approximately six months to mature and to grow to a marketable state these facts indicate that taxpayer acquired its bare root shrubs for further development and cultivation balled and burlapped shrubs balled and burlapped shrubs are generally one and a half to two years old when purchased with a small amount of soil surrounding the roots wrapped in burlap when taxpayer purchases the balled and burlapped shrubs to of the root system has been cut off taxpayer plants balled and burlapped shrubs into containers to develop a root system and foliage balled and burlapped shrubs take approximately six months to mature and grow to a marketable state these facts indicate that taxpayer acquired its balled and burlapped shrubs for further development and cultivation b state shrubs shrubs purchased in a' b state are generally one and a half to two years old whe purchased and are unmarketable because they do not meet taxpayer's quality standards taxpayer typically purchases these shrubs in the fall and cultivates them throughout the winter for sale beginning in april during this six month cultivation period the shrubs are hardened-off acclimated to the local climate and grown to a marketable a state a state that meets taxpayer's quality standards these facts indicate that taxpayer acquired its b state shrubs for further development and cultivation shrubs purchased in containers ready for immediate resale district_director taxpayer purchases shrubs in the container ready for immediate resale to customers these shrubs primarily are bought and sold by taxpayer to meet customer demands and to supplement its existing stock of shrubs thus these shrubs were ready for immediate resale when acquired and were not further developed or cultivated bare root rose bushes rose bushes are all purchased in bare root form with no soil surrounding the roots and with all feeder roots and branches trimmed off taxpayer purchases rose bushes from november to february each year when the plants are in a dormant state the rose bushes are sent to taxpayer in bundles or boxes on refrigerated trucks to protect them from heat or cold upon receiving the rose bushes taxpayer examines them for health and damage the rose bushes are then properly pruned and soaked in vitamin b-1 and fungicide to stimulate root growth and prevent disease after soaking taxpayer plants the bare root rose bushes in one of several growing locations until they are rooted established and brought to flower bare root rose bushes take approximately three months to grow to a marketable state these facts indicate that taxpayer acquired its bare root rose bushes for further development and cultivation perennial seedlings perennial seedling plugs are not larger than one inch in length when purchased in a seedling tray that can hold up to plants taxpayer plants the seedling plugs into containers and grows them for four to eight weeks in a greenhouse that is specifically designed for this purpose these facts indicate that taxpayer acquired its perennial seedling plugs for further development and cultivation perennial cuttings perennial cuttings are not larger than one inch in length when purchased from suppliers or harvested from taxpayer's own plants taxpayer plants the cuttings into containers and grows them for four to eight weeks in a greenhouse that is specifically designed for this purpose these facts indicate that taxpayer acquired its perennial cuttings for further development and cultivation perennials purchased in the container ready for immediate resale taxpayer purchases perennials in the container ready for immediate resale to customers these plants primarily are bought and sold by taxpayer to meet customer demands and to supplement its existing stock of perennials thus these plants were ready for immediate resale when acquired and were not further developed or cultivated annual seedlings annual seediing plugs are not larger than one inch in length when purchased in a seedling tray that can hold up to plants taxpayer plants the seedling plugs into containers and grows them for six to eight weeks in a greenhouse that is specifically district_director designed for this purpose these facts indicate that taxpayer acquired its annual seediing plugs for further development and cultivation annual cuttings annual cuttings are not larger than one inch in length when purchased from suppliers or harvested from taxpayer's own plants taxpayer plants the cuttings in containers and grows them for six to eight weeks in a greenhouse that is specifically designed for this purpose these facts indicate that taxpayer acquired its annual cuttings for further development and cultivation annuals purchased in the container ready for immediate resale taxpayer purchases annuals in the container ready for immediate resale to customers these plants primarily are bought and sold by taxpayer to meet customer dem’nds and to supplement its existing stock of annuals thus these plants were ready for immediate resale when acquired and were not further developed or cultivated houseplant seedlings houseplant seedling plugs are not larger than one inch in length when purchased in a seedling tray that can hold up to plants taxpayer plants the seedling plugs into containers and grows them for four to eight weeks in a greenhouse that is specifically designed for this purpose these facts indicate that taxpayer acquired its houseplant seedling plugs for further development and cultivation houseplant cuttings houseplant cuttings are not larger than one inch in length when purchased as cuttings from suppliers or harvested from taxpayer's own plants taxpayer plants the cuttings into containers and grows them for four to eight weeks in a greenhouse that is specifically designed for this purpose these facts indicate that taxpayer acquired its houseplant cuttings for further development and cultivation houseplants purchased in containers ready for immediate resale taxpayer purchases houseplants in the container ready for immediate resale to customers these plants primarily are bought and sold by taxpayer to meet customer demands and to supplement its existing stock of houseplants thus these houseplants were ready for immediate resale and were not further developed or cultivated to summarize we think the following of taxpayer's items are seeds and young plants acquired for further development and cultivation bare root trees balled and burlapped trees bare root shrubs balled and burlapped shrubs b state shrubs bare root rose bushes perennial seedlings perennial cuttings annual seedlings annual cuttings houseplant seedlings and houseplant cuttings the following items are not seeds and young plants acquired for further development and cultivation trees district_director shrubs perennials annuals and houseplants that are purchased in the container teady for immediate resale we can now analyze the application of sec_263a to taxpayer's various plants first we will discuss the application of sec_263a to the items that are seeds and young plants acquired for further development and cultivation because the plants cultivated and developed by taxpayer are regarded as property produced by taxpayer the general rules under sec_263a would require the capitalization of the acquisition and preproductive_period_expenses however since taxpayer is neither precluded by sec_448 from using the cash_method nor required by sec_447 to use an accrual_method taxpayer qualifies to use the farming exception of sec_263a although taxpayer generally does not develop any plant for more than six months some of the plants grown by taxpayer may have a preproductive_period in excess of two years to avoid capitalizing the cost of these plants taxpayer made a sec_263a election under which taxpayer uses the alternative_depreciation_system described in sec_168 and treats the plants as sec_1245 property by virtue of this election taxpayer is not required by sec_263a to capitalize the acquisition costs or preproductive_period_expenses of the seeds and young plants acquired for further cultivation and development we now analyze the items that are not seeds and young plants acquired for further cultivation and development these items are not produced in a farming_business and therefore may not be accounted for under the farming rules of sec_263a rather as under pre- sec_263a law the acquisition costs of these items must be capitalized in addition since taxpayer's gross_receipts exceed dollar_figure million it is not eligible to use the small_reseller_exception accordingly under the general rules of sec_263a taxpayer must capitalize the direct and indirect_costs allocable to acquiring and holding these items for sale in summary taxpayer engages in both farming and resale activities taxpayer has adopted a hybrid method_of_accounting under which it uses the farming rules for its farming activities and the non-farming rules for its non-farming activities however we do not believe that taxpayer may account for all plants under the farming rules the plants that are not produced by taxpayer but are merely bought and resold must like the fertilizer pesticides pots and gardening implements be accounted for under the non-farming reseller rules under sec_263a a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 provides that it may not be used or cited as precedent
